DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed December 03, 2020. No claims have been amended. Claims 1-3, 5-13, 15-23, 25 and 30 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-13, 20-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper et al. (US Pub No. 2015/0348420 A1) in view of Harrison et al. (Harrison; US Pub No. 2008/0154441 A1) and Palanisamy et al. (Palanisamy; US Pub No. 2010/0333040 A1).
As per claim 1, Kneuper discloses a crew alerting system CAS for a mobile platform, the system comprising:
a display device defining a display area(paragraph [0005], line 7); 
a data processor operatively coupled to the display device(Fig. 2, Computer 201, Touch Screen Instrument Panel 210; paragraph [0023], lines 8-9); and 
machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor and configured to cause the processor to(paragraph [0031], lines 1-5):
using data indicative of an existence of a relevant condition associated with the mobile platform(paragraph [0006], lines 1-4; paragraph [0068], lines 12-13) and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition(paragraph [0068]; lines 17-23; paragraph [0069]: air pressure falling from 45 PSI to 25 PSI), generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area(paragraph [0069]), the awareness-enhancing indication… indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition (Fig. 9, Bar 902; paragraphs [0068] & [0069]: Bar 902 labeled “PRESSURE” and highlighted the color yellow).
the awareness-enhancing indication comprising a textual message and a graphical indication…
wherein:
the instructions are configured to cause the textual message and the graphical indication to be displayed laterally adjacent one another in the display area; and
the display area is a CAS display area portion of an engine indication and crew alerting system (EICAS) display comprising a plurality of line items together forming a stack of awareness-enhancing indications.
Harrison teaches the awareness-enhancing indication comprising a textual message and a graphical indication (paragraph [0002], lines 10-13)… and
the display area is a CAS display area portion of an engine indication and crew alerting system (EICAS) display comprising a plurality of line items together forming a stack of awareness-enhancing indications (Fig. 2, Flight Deck Display Screen/EICAS Display 202, Reserved Portion 210).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the message display as taught by Harrison, since Harrison states in paragraph [0005] that such a modification would result in allowing flight crew to view all relevant alert messages at the same time.
Palanisamy teaches wherein:
the instructions are configured to cause the textual message and the graphical indication to be displayed laterally adjacent one another in the display area (Fig. 4, Interactive Text, 404, 406; paragraph [0028], lines 18-21).

As per claim 2, Kneuper in view of Harrison and Palanisamy further teaches the crew alerting system as defined in claim 1, wherein the instructions are configured to cause the processor to, using subsequent data indicative of the substantially real-time value of the dynamic parameter to cause the graphical indication to be updated based on the subsequent data (Kneuper, paragraph [0048]).
As per claim 3, Kneuper in view of Harrison and Palanisamy further teaches the crew alerting system as defined in claim 1, wherein the instructions are configured to cause the textual message and the graphical indication to be displayed together as a single line item in the display area (Kneuper, Fig. 6, Bars 606, 608, 610 and 612: labeled and color coded according to severity level; Palanisamy, Fig. 4, Interactive Text, 404, 406; paragraph [0028], lines 18-21).
As per claim 10, Kneuper in view of Harrison and Palanisamy further teaches the crew alerting system as defined in claim 1, wherein the instructions are configured to cause the awareness-enhancing indication to be removed from the display area upon conclusion of the relevant condition (Kneuper, paragraph [0066]).
As per claim 11, Kneuper in view of Harrison and Palanisamy further teaches an aircraft (Kneuper, paragraph [0006], lines 1-4) comprising the system as defined in claim 1 (see rejection of claim 1 above).
As per claim 12, (see rejection of claim 1 above) a display device for a crew alerting system (CAS) of a mobile platform, the display device comprising:
a display area associated with the CAS of the mobile platform; and an awareness-enhancing indication displayed in the display area, the awareness-enhancing indication being associated with a relevant condition of the mobile platform, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of a dynamic parameter associated with the relevant condition and indicative of an evolution of the relevant condition,
wherein:
the textual message and the graphical indication are displayed laterally adjacent one another in the display area; and
the display area is a CAS display area portion of an engine indication and crew alerting system (EICAS) display comprising a plurality of line items together forming a stack of awareness-enhancing indications.
As per claim 13, (see rejection of claim 3 above) the display device as defined in claim 12, wherein the textual message and the graphical indication are displayed together as a single line item in the display area.
As per claim 20, (see rejection of claim 12 above) an aircraft comprising the display device as defined in claim 12.
As per claim 21, (see rejection of claim 1 above) a method for alerting a crew of a mobile platform of a relevant condition associated with the mobile platform using a display area of a crew alerting system (CAS) of the mobile platform, the method comprising:
receiving data indicative of an existence of the relevant condition associated with the mobile platform;
receiving data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition, the dynamic parameter being indicative of an evolution of the relevant condition; and
displaying an awareness-enhancing indication associated with the relevant condition in the display area of the CAS of the mobile platform, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition,
wherein:
the textual message and the graphical indication are displayed laterally adjacent one another in the display area; and
the display area is a CAS display area portion of an engine indication and crew alerting system (EICAS) display comprising a plurality of line items together forming a stack of awareness-enhancing indications.
As per claim 22, (see rejection of claim 2 above) the method as defined in claim 21, comprising:
receiving subsequent data indicative of the substantially real-time value of the dynamic parameter; and
causing the graphical indication to be updated based on the subsequent data.
As per claim 23, (see rejection of claim 3 above) the method as defined in claim 21, wherein the textual message and the graphical indication are displayed together as a single line item in the display area.
As per claim 30, (see rejection of claim 10 above) the method as defined in claim 21, comprising removing the awareness-enhancing indication from the display area upon conclusion of the relevant condition.

Claims 5, 6, 15, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Harrison and Palanisamy as applied above, and further in view of Hiatt (US Pub No. 2015/0112637 A1).
As per claim 5, Kneuper in view of Harrison and Palanisamy teaches the crew alerting system as defined in claim 1.
Kneuper in view of Harrison and Palanisamy does not expressly teach wherein the instructions are configured to cause the awareness-enhancing indication to also be indicative of a target value of the dynamic parameter.
Hiatt teaches wherein the instructions are configured to cause the awareness-enhancing indication to also be indicative of a target value of the dynamic parameter (paragraph [0046], lines 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the flag having variable coloring as taught by Hiatt, since Hiatt states in paragraph [0045], lines 11-14 that such a modification would result in providing an indication that further investigation is warranted.
As per claim 6, Kneuper in view of Harrison and Palanisamy teaches the crew alerting system as defined in claim 1.
Kneuper in view of Harrison and Palanisamy does not expressly teach wherein the instructions are configured to cause the graphical indication to also be indicative of a target value of the dynamic parameter.
Hiatt teaches wherein the instructions are configured to cause the graphical indication to also be indicative of a target value of the dynamic parameter (paragraph [0045], lines 1-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the flag having a variable size as taught by Hiatt, since Hiatt states in paragraph [0045], lines 11-14 that such a modification would result in providing an indication that further investigation is warranted.
As per claim 15, (see rejection of claim 5 above) the display device as defined in claim 12, wherein the awareness-enhancing indication is also indicative of a target value of the dynamic parameter.
As per claim 16, (see rejection of claim 6 above) the display device as defined in claim 12, wherein the graphical indication is also indicative of a target value of the dynamic parameter.
As per claim 25, (see rejection of claim 5 above) the method as defined in claim 21, wherein the awareness-enhancing indication is also indicative of a target value of the dynamic parameter.

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Harrison, Palanisamy and Hiatt as applied above, and further in view of Hedrick (US Pub No. 2011/0001636 A1).
As per claim 7, Kneuper in view of Harrison, Palanisamy and Hiatt teaches the crew alerting system as defined in claim 6.
Kneuper in view of Harrison, Palanisamy and Hiatt does not expressly teach wherein the instructions are configured to cause the graphical indication to be indicative of a difference between the substantially real-time value of the dynamic parameter and the target value of the dynamic parameter.
Hedrick teaches wherein the instructions are configured to cause the graphical indication to be indicative of a difference between the substantially real-time value of the dynamic parameter and the target value of the dynamic parameter (paragraph [0017], lines 13-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the graphic controller as taught by Hedrick, since Hedrick states in paragraph [0013] that such a modification would result in drawing a pilot’s attention to a specific parameter. 
As per claim 8, Kneuper in view of Harrison, Palanisamy and Hiatt teaches the crew alerting system as defined in claim 5.
Kneuper in view of Harrison, Palanisamy and Hiatt does not expressly teach wherein the instructions are configured to cause the graphical indication to dynamically indicate a change in the substantially real-time value of the dynamic parameter relative to the target value of the dynamic parameter.
Hedrick wherein the instructions are configured to cause the graphical indication to dynamically indicate a change in the substantially real-time value of the dynamic parameter relative to the target value of the dynamic parameter (paragraph [0026], lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the graphic controller as taught by Hedrick, since Hedrick states in paragraph [0013] that such a modification would result in drawing a pilot’s attention to a specific parameter.
As per claim 17, (see rejection of claim 7 above) the display device as defined in claim 16, wherein the graphical indication is indicative of a difference between a substantially real-time value of the dynamic parameter and the target value of the dynamic parameter.
As per claim 18, (see rejection of claim 8 above) the display device as defined in claim 17, wherein the graphical indication dynamically indicates a change in the substantially real-time value of the dynamic parameter relative to the target value of the dynamic parameter.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Harrison, Palanisamy and Hiatt as applied above, and further in view of Saptharishi et al. (Saptharishi; US Pub No. 2017/0113810 A1).
As per claim 9, Kneuper in view of Harrison, Palanisamy and Hiatt teaches the crew alerting system as defined in claim 5.
 Hiatt does not expressly teach wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition.
Saptharishi teaches wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition (paragraph [0055], lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the alert display as taught by Saptharishi, since Saptharishi states in paragraph [0055] that such a modification would result in allowing an operator to monitor the parameter in real-time to determine when the target value has been met.
As per claim 19, (see rejection of claim 9 above) the display device as defined in claim 15, wherein the target value of the dynamic parameter is indicative of a conclusion of the relevant condition.

Response to Arguments
Applicant's arguments filed December 03, 2020 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Kneuper teaches away from the proposed modification (Remarks, pg. 6 of 8), Examiner respectfully disagrees. The rejection of record of independent claim 1 points to paragraph [0068] of the prior art of Kneuper in conjunction with Fig. 9 of Kneuper. Paragraph [0068] states that Fig. 6 is the collapsed state of a plurality of information bars. Fig. 6 of the prior art of Kneuper depicts a stack of information bars where the bars are different colors depending upon the priority of the information (Kneuper, paragraph [0053]). This information was further emphasized in the . 
With respect to Applicant’s argument that the prior art of Harrison teaches away from combining textual messages with graphical indications (Remarks, pgs. 6 of 8 – 7 of 8), Examiner respectfully disagrees. The prior art of Harrison teaches an EICAS display for displaying graphics and text (Harrison, paragraph [0012], lines 12-15). The claim language does not state combining textual messages with graphical indications. Therefore, due to the broadness of the claim limitation, the prior art of Harrison does not teach away from the claimed invention.
With respect to Applicant’s argument that the implementation of the prior art of Palanisamy would not result in an indication including a textual message and a graphical indication as claimed (Remarks, pg. 7 of 8), Examiner respectfully disagrees. The prior art of Palanisamy teaches providing a notification in a combination of textual and graphical formats where the user selects the format (Palanisamy, Fig. 4, Interactive Text 404, 406; paragraph [0028], lines 17-21). Additionally, the textual and graphical combination format is depicted in Fig. 6 (Palanisamy, Fig. 6, 604-1).
Therefore, the final rejection of independent claim 1 is maintained with the prior art of Knueper in view of Harrison and Palanisamy. The above arguments are equally applied with respect to claims 2, 3, 5-13, 15-23, 25 and 30.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAOMI J SMALL/Primary Examiner, Art Unit 2684